Citation Nr: 0312841	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than April 25, 1997, 
for the award of service connection for peripheral neuropathy 
of the left upper extremity.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served in the New Philippine Scouts from 
September 1946 to May 1949.

In a March 1997 determination, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, determined that an effective date earlier 
than February 7, 1962, for the award of service connection 
for residuals of gunshot wounds to the left shoulder region 
and head was not warranted.  In a November 1997 rating 
decision, the RO denied a rating in excess of 30 percent for 
residuals of a gunshot wound to the left shoulder region with 
injury to Muscle Groups III, V, and VI, fracture of the 
humerus with retained fragments, and partial paralysis of 
humeral circumflex and musculocutaneous nerves.  The veteran 
duly appealed the RO's decision to the Board of Veterans' 
Appeals (Board).

In a March 2000 decision, the Board denied an effective date 
earlier than February 7, 1962, for the award of service 
connection for residuals of gunshot wounds to the left 
shoulder region and head.  The Board remanded the issue of 
entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound to the left shoulder region, noting that 
the veteran was entitled to be rated separately for different 
manifestations of his gunshot wound disability, as long as 
none of the symptomatology was duplicative or overlapping.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

While the matter was in remand status, in an April 2002 
decision, the RO granted service connection for the separate 
manifestation of peripheral neuropathy of the left upper 
extremity and assigned an initial 20 percent rating, 
effective April 25, 1997.  The 30 percent rating for the 
veteran's gunshot wound of the left shoulder region was 
continued.  In June 2002, the veteran filed a notice of 
disagreement with the effective date assigned by the RO for 
the award of service connection for peripheral neuropathy.  
The case was then certified to the Board.

In a September 2002 decision, the Board granted a 40 percent 
rating for residuals of a gunshot wound to the left shoulder 
region with injury to Muscle Groups III, V, and VI, fracture 
of the humerus with retained fragments, and partial paralysis 
of humeral circumflex and musculocutaneous nerves.  In 
addition, a separate 10 percent rating for scarring of the 
left shoulder was granted.  The Board further noted that 
although the veteran had submitted a notice of disagreement 
with the effective date assigned by the RO for the award of 
service connection for peripheral neuropathy, a Statement of 
the Case had not yet been issued.  Thus, the Board remanded 
that issue for the issuance of the Statement of the Case, 
pursuant to the holding of the U.S. Court of Appeals for 
Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 
238 (1999).

Consistent with the Board's instructions, the RO duly issued 
a Statement of the Case to the veteran addressing the issue 
of entitlement to an effective date earlier than April 25, 
1997, for the award of service connection for peripheral 
neuropathy of the left upper extremity.  The veteran 
perfected his appeal of this issue in January 2003; thus, 
this issue is currently in appellate status.  

It is also noted that in a November 2002 rating decision, the 
RO effectuated the Board's September 2002 decision, assigning 
a 40 percent rating for residuals of a gunshot wound to the 
left shoulder region, effective April 25, 1997.  In addition, 
the RO assigned a separate 10 percent rating for scarring of 
the left shoulder, effective June 2, 2000.  

Thereafter, the veteran submitted a Notice of Disagreement 
with the effective date assigned by the RO for the 10 percent 
rating for the left shoulder scar and the 40 percent rating 
for the gunshot wound of the left shoulder.  A Statement of 
the Case addressing these matters was issued in March 2003.  
As the record presently contains no indication that the 
veteran has perfected an appeal of these issues, they are not 
currently in appellate status and will not be addressed in 
this decision.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, & 20.203 (2002) (regarding 
jurisdiction of the Board).


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
residuals of a gunshot wound to the left shoulder region was 
received by VA on February 7, 1962.

2.  In a June 1962 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left 
shoulder region with injury to muscle groups III, V and VI, 
fracture of the humerus with retained fragments, and partial 
paralysis of humeral circumflex and musculocutaneous nerves, 
effective from February 7, 1962.

3.  The veteran was notified of the RO's decision by June 
1962 letter, but he did not perfect an appeal within the 
applicable time period; thus, the decision is final.  

4.  The veteran's most recent claim for an increased rating 
for his left shoulder disability was received by VA on April 
25, 1997.

5.  Early sensory polyneuropathy of the left upper extremity 
was first noted at a June 2000 VA medical examination.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than April 25, 1997, 
for the award of service connection for peripheral neuropathy 
is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In pertinent part, the VCAA 
provides that upon receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West 2002).  The VCAA also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West 2002).

In this case, the record reveals that the veteran received 
the necessary notification in the November 2002 Statement of 
the Case.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, the record reveals that VA has 
conducted appropriate evidentiary development in this case, 
including obtaining the necessary service department medical 
records, as well as VA medical examination reports.  There is 
no indication of outstanding, relevant evidence which has not 
yet been obtained.  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  


I.  Factual Background

The veteran's service medical records show that in October 
1948, he was hospitalized for treatment of gunshot wounds to 
the left shoulder and scalp which he sustained while on 
patrol.  On admission, examination of the left shoulder 
showed that the point of entry of the missile was the 
posterior aspect of the left shoulder with a point of exit on 
the anterior aspect.  X-ray examination of the left shoulder 
showed a compound, comminuted fracture of the left humerus.  
The following month, it was noted that the veteran's left 
deltoid was atrophied.  Examination showed a probable 
axillary nerve injury (humeral circumflex) and the veteran 
was transferred to another facility for further treatment of 
this disorder.  

In January 1949, the veteran was admitted to the 10th General 
Hospital in Manila.  The admitting diagnoses included gunshot 
wound of the left shoulder, healed; complete, compound 
comminuted fracture of the left humerus; and division of the 
humeral circumflex nerve.  During his period of 
hospitalization, physiotherapy was performed.  The diagnoses 
on discharge in March 1949 included gunshot wound of the left 
shoulder, cured; compound, complete, comminuted fracture of 
the left humerus, cured; and division of the humeral 
circumflex nerve, improved.

At his May 1949 military separation medical examination, a 
history of a gunshot wound to the left arm was noted.  
Residuals observed on clinical evaluation were scars on the 
left arm, with no other complications or sequelae.  
Peripheral neuropathy was not noted in the service medical 
records.

In February 1962, the veteran's claim of service connection 
for residuals of gunshot wounds to the left shoulder area was 
received at the RO.  In connection with his claim, he was 
afforded a VA medical examination in June 1962 at which his 
complaints included weakness in the left shoulder.  Objective 
examination showed atrophy of the deltoid muscle and other 
muscles of the left arm as well as limitation of motion of 
the left shoulder.  The diagnoses included residuals of 
gunshot wounds to the left shoulder.  

At a VA neurological examination in June 1962, the veteran 
related the history of his injury and described current 
symptoms of "tremors" of muscles in the left upper 
extremity.  Neurological examination showed an unremarkable 
gait and posture holding test.  The veteran was able to raise 
the left upper extremity in a horizontal level.  Muscle 
weakness was present in the left pectoralis major and left 
deltoid muscles, as well as the left biceps.  There was no 
muscle tenderness or spasm and deep tendon reflexes were 
normal and equal, other than the left pectoralis.  Sensory 
examination by pin prick and light touch was unreliable.  The 
diagnoses were partial paralysis of the humeral circumflex 
nerve and possibly the musculocutaneous nerves on the left.   
Peripheral neuropathy was not noted.  

In a June 1962 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left 
shoulder region with injury to muscle groups III, V and VI, 
fracture of the humerus with retained fragments, and partial 
paralysis of humeral circumflex and musculocutaneous nerves.  
An initial 30 percent rating was assigned under Diagnostic 
Code 5303, effective from February 7, 1962, the date of 
receipt of the veteran's original claim for VA compensation 
benefits.  The veteran was notified of the RO's decision by 
June 1962 letter, but he did not perfect an appeal within the 
applicable time period; thus, the decision is final.  
38 U.S.C.A. § 4005(b) (1958); 38 U.S.C.A. § 3.104(a) 
(effective May 29, 1959 to December 31, 1962).

In April 1974, the veteran filed a claim for an increased 
rating, stating that his disabilities had increased in 
severity.  In support of his claim, he submitted a medical 
certificate from a private physician who indicated that he 
had examined the veteran earlier that month in connection 
with complaints such pain in the left shoulder with 
limitation of motion, weakness, and numbness.  The physician 
concluded that the veteran's wounds had increased in 
severity, causing him to be helpless.  Peripheral neuropathy 
was not noted.  

The veteran was afforded a VA medical examination in June 
1974.  He reported pain in the left shoulder during cold 
weather.  Neurological examination showed impaired pinprick 
over the right half of the body, including the face; no other 
pertinent abnormalities were noted, including peripheral 
neuropathy.  The diagnoses included circumflex humeral nerve 
injury, scars of the left arm, old healed malunited fracture 
of humerus with retained metallic foreign bodies, and injury 
to muscle groups III, V, and VI.  Peripheral neuropathy was 
not noted.  By July 1974 rating decision, the RO confirmed 
and continued the 30 percent rating for residuals of a 
gunshot wound to the left shoulder.  The veteran was notified 
of the RO's decision by July 1974 letter, but he did not 
perfect an appeal within the applicable time period.  

Between 1974 and 1997, the veteran communicated with VA on 
several occasions regarding administrative matters, such 
changes of address, educational allowances for his 
dependents, and changes in the status of his dependents.  In 
none of these communications did the veteran request an 
increased rating for his service-connected disabilities, nor 
did he make any reference to peripheral neuropathy.  

On April 25, 1997, the veteran's most recent claim for an 
increased rating was received at the RO.  In connection with 
his claim, he was afforded a VA medical examination in July 
1997.  The veteran reported frequent pain in the left 
shoulder.  Examination of the left arm showed decreased 
muscle tone and the veteran had difficulty in flexion of the 
left lower arm against resistance, although he was able to 
flex fully to about 120 to 130 degrees.  The left hand grip 
was weak (3/5), and the oppones action of his thumb to 
fingers was slow and difficult although he was able to do 
them.  The diagnoses included history of gunshot wound to the 
left shoulder region with resulting fracture of the humerus 
with also resultant muscle and nerve injury.  Peripheral 
neuropathy was not noted.  

In February 1999, the veteran was afforded a fee basis 
medical examination at which he reported pain and stiffness 
in the left shoulder, as well as left hand weakness due to 
diminished grip.  He indicated that his symptoms were 
constant.  Examination revealed that the veteran's left 
shoulder showed no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, or instability.  There 
was evidence of weakness and motion limited by pain and 
weakness.  The diagnoses included status post gunshot trauma, 
fracture of the humerus with retained fragments and weakness 
of the left upper extremity, and degenerative joint disease 
of the left hand.  Peripheral neuropathy was not noted.  

At a VA peripheral nerve examination in June 2000, the 
veteran reported left arm and hand weakness since service.  
He indicated that he could not lift heavy objects with his 
left arm, nor could he hold heavy objects with his left hand 
for a long period of time.  He also reported pain in the left 
arm, on and off, as well as numbness of the left arm and 
hand.  Nerve conduction studies showed early sensory 
polyneuropathies and a chronic left C5-6 radiculopathy.  The 
diagnoses included early sensory polyneuropathy, partial 
paralysis of the left musculocutaneous nerve and the left 
humeral circumflex nerve, secondary to a history of a 
fracture of the humerus.


II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2002).

The effective date of an award of direct service connection 
shall be the day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i),

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  The effective date of an award based 
on the receipt of new and material evidence in a claim 
reopened after final disallowance will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1), (r).

The effective date for an award of compensation based on a 
claim for increase shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o)(1).  An award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date otherwise, the date of receipt of the claim.  38 C.F.R. 
§§ 3.400(o)(2) (2002).



III.  Analysis

After reviewing all of the evidence of record, the Board 
concludes that the criteria for an effective date earlier 
than April 25, 1997, for the award of service connection for 
peripheral neuropathy have not been met.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Absent a showing of clear and 
unmistakable error (not reasonably raised here), there is no 
legal basis for the Board to assign an effective date earlier 
than that which has already been assigned.  Id.

As set forth above, the veteran's most recent claim for an 
increased rating for his gunshot wound residuals was received 
at the RO on April 25, 1997.  There is no indication of 
record, nor does the veteran contend, that he had a claim 
pending prior to that date.  The medical evidence of record 
indicates that early sensory polyneuropathy was first noted 
on VA medical examination in June 2000.  Medical records 
dated prior to that time are negative for complaints or 
findings of peripheral neuropathy.  

Thus, regardless of the effective date provision applied 
(i.e. those applicable to an original claim, a claim reopened 
after a final adjudication, or a claim for increase), an 
effective date earlier than April 25, 1997 is not assignable.  


ORDER

An effective date earlier than April 25, 1997, for the award 
of service connection for peripheral neuropathy of the left 
upper extremity, is denied.  



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

